MOTION GRANTED. The Initial Case Management Conference is hereby reset to June 15 at 9:30 a.m.




                                                ItsYourCreditReport.com



                                                     April 22, 2020

            The Honorable Jeffery S. Frensley
            United States Magistrate Judge
            Courtroon 738
            U.S. Courthouse
            801 Broadway
            Nashville, TN 37203

                   Re: Tilihia Wilson v. 24/7 Background Check LLC, Case No. 3:20-cv-00146

            Dear Judge Frensley:

                   Plaintiff Tilihia Wilson respectfully requests an adjournment of the Initial Case
            Management Conference presently scheduled for April 28, 2020 at 10:00 a.m. Plaintiff filed her
            complaint on February 19, 2020 (Doc. No. 1). Plaintiff then attempted to serve her complaint on
            Defendant. On March 11, 2020, the World Health Organization declared the Coronavirus
            outbreak a pandemic, and on March 13, 2020, the United States declared it a national emergency.
            The federal and state governments have implemented various public safety measures in an effort
            to contain and slow the spread of the virus. As a result, Plaintiff has yet been able to serve
            Defendant.

                   Under the circumstances, the parties cannot submit a proposed case management plan.
            Therefore, Plaintiff respectfully requests that the Initial Case Management Conference be
            adjourned.

            Very truly yours,

            /s/ Micah Adkins

            Micah Adkins, Attorney
            The Adkins Firm, P.C.
            1025 Westhaven Blvd., Ste 220
            Franklin, TN 37064
            Main 615.370.9659 / Direct 615.370.4099
            MicahAdkins@ItsYourCreditReport.com



                 Case 3:20-cv-00146 Document 8 Filed 04/23/20 Page 1 of 1 PageID #: 17
